DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s authorization is not required to enter this examiner’s amendment because the amendment is limited to non-substantive correction of formatting and typographical errors.  See 37 C.F.R. § 1.75(i) (claim formatting requirement), M.P.E.P. § 714(II)(E) (examiner correction of applicant-submitted claims to expedite allowance).
The application has been amended as follows:
Claim 9 is amended to read:
9.  The navigation system of claim 1, wherein using each first subset of the plurality of sensing elements comprising reading out values from the active sensing elements corresponding to an amount of energy incident on each of the first subset of the plurality of sensing elements;
and wherein preventing the use of each second subset of the plurality of sensing elements comprises not reading out values 

Claim 19 is amended to read:
19.  The method of claim 11, wherein using each first subset of the plurality of sensing elements comprising reading out values from the active sensing elements corresponding to an amount of energy incident on each of the first subset of the plurality of sensing elements;
and wherein preventing the use of each second subset of the plurality of sensing elements comprises not reading out values from the inactive second subset of the plurality of sensing elements.

Claim 20 is amended to read:
	20.  The method of claim 17, wherein the navigation system further comprises a video camera, the plurality of optical sensors and the video camera employing a same optical sensing technology,
and wherein identifying the third subset of the first plurality of sensing elements is based on determining the portion of the video camera sensor in which the object appears.

 Allowable Subject Matter
Claims 1–20 are allowed for the reasons given in the 29 October 2020 Non-Final Rejection, the amendment to claim 1 having overcome the § 112(b) rejection.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2005/0105101 A1
U.S. Patent Application Publication No. 2020/0222123 A1
U.S. Patent Application Publication No. 2020/0078113 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487